DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Information Disclosure Statement (IDS)
The information disclosure statement filed September 30, 2020, fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  The following reference was not provided in any of the priority applications noted in applicant’s accompanying transmittal letter.
	●	JP Office Action for App. No. 2013-509286; Atty Dkt No. 09-231 7B-WOUJP; 2/24/2015; 13 pages (w/English translation).
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 5, and 21, each recite “receiving by at least one processor, from an interface of a computing device” twice, for example in claim 2 indentations 3 and 4.  It is not clear whether this is intended to refer to the same computer device, intended to introduce two different computer devices without distinguishing between them, or intended to encompass either possibility in the claim.  As a result the scope of the claim is unclear.  Any of the noted possible constructions are permissible but the claim must clearly recite at least one of them.
Claim 2 is directed to a process and claims a series of steps in the process but also includes the recitations “responsive to the processing of validation of the at least second work of art, determining, by the at least one processor of the computing device, that there is a lack of validation,” and “responsive to the processing of validation of the at least second work of art, determining, by the at least one processor of the computing device, that there is a validation.”  It is impossible for both of these limitations to be implemented in a single process and it is therefore unclear what invention applicant intends to claim. 
Claims 5 and 21 each recite “receive from, an interface of a computing device, a first participant a request to receive the second work of art.”  This simply does not make sense.  It is interpreted as intending to refer to the same limitation as appears in claim 2, “receiving… from an interface of a computing device of a first participant a request to receive the second work of art.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter) (step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (step 2A), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception (step 2B).  Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 189 L. Ed. 2d 296, 2014 U.S. LEXIS 4303, 110 U.S.P.Q.2D (BNA) 1976, 82 U.S.L.W. 4508, 24 Fla. L. Weekly Fed. S 870, 2014 WL 2765283 (U.S. 2014); MPEP 2106.
Step 1:
In the instant case claims 2-4 are directed to a process, claims 5-20 are directed to a machine, and claim 21 is directed to a manufacture.  All claims are therefore within statutory categories.  See MPEP 2106.03, Eligibility Step 1.
Step 2A, Prong 1:
 These claims also recite, inter alia,
“determining an art allotment value for a first participant based at least in part on a first quantity of ownership units associated with the first participant, the first quantity of ownership units being ownership units in a pool comprising a plurality of works of art, the plurality of works of art comprising at least one first work of art and a second work of art; receiving …rating information about at least one category for each of the plurality of works of art including the at least one first work of art and the second work of art, the rating information comprising at least one first rating in at least one category for the at least one first work of art and a second rating in the at least one category for the second work of art, each category comprising at least one of a genre of art, historical time period, style of art, an artist, a medium of art, a color scheme of art, and a field of art; receiving … a value of the at least one first work of art; determining …a current value of the second work of art based on the at least one first rating, the second rating, and the received value of the at least one first work of art; receiving, …from …a first participant a request to receive the second work of art at a first geographic location designated by the first participant; responsive to receiving from the first participant the request to receive the second work of art, determining, …whether to fulfill the request based at least in part on the art allotment value of the first participant and the determined current value of the second work of art, in which the act of determining whether to fulfill the request comprises determining to fulfill the request; responsive to determination to fulfill the request, causing, … the second work of art to be delivered to the first geographic location designated by the first participant; responsive to determination to fulfill the request, generating, … an electronic signal directed to …a delivery agent to convey a command comprising data representing instructions to (a) request that the delivery agent physically acquire the at least one second work of art from a currently possessing party and (b) request that the delivery agent deliver the at least second work of art to the first geographic location designated by the first participant at a time when the first participant and the second participant each own shares of the legal ownership entity in which the plurality of portfolios of art comprising the at least one second work of art are pooled; processing validation … of the at least second work of art in real-time against information provided by a source of rating information about the at least second work of art; responsive to the processing of validation of the at least second work of art, determining, … that there is a lack of validation, then (a) notifying an owner of the at least second work of art about the lack of validation, and (b) routing information related to the lack of validation to an art asset intermediary for verification; and responsive to the processing of validation of the at least second work of art, determining, … that there is a validation, then (a) requesting that the owner of the at least second work of art provide payment to activate membership with an art exchange, (b) wherein once the payment is verified, forwarding asset information to an account associated with the owner of the at least second work of art to a database for storage, and (c) sending, by an asset converter, ownership and/or membership confirmation information to the owner of the at least second work of art over a communication link, and (d) enrolling the owner the at least second work of art as a participant in an asset exchange for exchange of the second work of art.” Claim 2.

A careful analysis of the above limitations, each on its own and all together combined, results in the conclusion that each on its own recites an abstract idea and in combination they altogether simply recite a more detailed abstract idea.  The recited abstract idea falls within the grouping of abstract ideas described as certain methods of organizing human activity, for example fundamental economic principles or practices, commercial or legal interactions (including agreements in the form of contracts; legal obligations; business relations), and managing personal behavior or relationships or interactions between people.  See MPEP 2106.04(a); 2019 Revised Patent Subject Matter Eligibility Guidance, Federal Register (84 FR 50), January 7, 2019 (2019 PEG); Step 2A1.  The claims must therefore be analyzed under the second prong of the 2019 PEG, step 2A (MPEP 2106.04(d)).
Step 2A, Prong 2:
In order to address prong 2 (MPEP 2106.04(d); 2019 PEG, Step2A2) we must identify whether there are any additional elements beyond the abstract ideas and determine whether those additional elements (if there are any) integrate the abstract idea into a practical application.  MPEP 2106.04(d); 2019 PEG, Step2A2, 84 FR 50.  The additional elements in the present claims are a processor, a computing device with an interface, a computing device of a first participant, and a computer system of a delivery agent.  These additional elements have been considered individually, in combination, and altogether as a whole together with the functions they perform, e.g., processor of the computing device  is broadly and generally recited as performing all steps in terms of the intended results of functionally nonspecific activities with the first participant and delivery agent’s (generic) computer devices or systems are nodes serving as “technical” stand ins for the user and delivery agent, respectively.  These additional elements do not integrate the judicial exception into a practical application because the claims lack any showing indicating to what the abstract elements are practically applied.  The substantive process is recited only by descriptions of abstract intended results of the steps without indicating any particular functional acts performed by any device or structural element to perform the steps or otherwise obtain the intended results.  The additional elements do not improve the functioning of any computer or other technology or technical field, they do not apply the judicial exception with or by use of a particular machine, they do not transform or reduce a particular article to a different state or thing, and they fail to apply or use the judicial exception beyond generally linking the use of the judicial exception to a particular technological environment.  See MPEP 2106.05.
	The disclosure does not describe any improvements to the functioning of a computer or to any other technology or technical field.  This improvement would further need to be identifiable as the subject matter appearing in the claims. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies technical improvements realized by the claim over the prior art. The disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  MPEP 2106.05(a).
Claim limitations can integrate a judicial exception into a practical application by implementing the judicial exception with or using it in conjunction with a particular machine or manufacture that is integral to the claim.  A general purpose computer that applies a judicial exception by use of generic computer functions does not qualify as a particular machine.  Ultramercial, Inc. v. Hulu, LLC, (Fed. Cir. 2014); MPEP 2106.05(b),(f).  There are no particular machines or manufactures identified in the present claims.  The claimed elements that are not abstract are identified broadly and generally as applying the method, and the method itself is described only by way of the intended functional results of unidentified activities, without reference to any particular functional acts or specific functions performed by any particularly identified machines, and without reference to its use in conjunction with any particular item of manufacture.
The claims do not effect the transformation or reduction of a particular article to a different state or thing.  Changing to a different state or thing means more than simply using an article or changing the location of an article.  A new or different function or use can be evidence that an article has been transformed.  Purely mental processes in which data, thoughts, impressions, or human based actions are "changed" are not considered a transformation.  MPEP 2106.05(c).
The claims do not apply or use the judicial exception in any other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  As a result the claim as a whole appears to be a drafting effort designed to monopolize the exception. MPEP 2106.05(e),(h).
The additional elements have not been found to integrate the abstract idea into a practical application.
Step 2B:
Although the additional elements have not been found to integrate the abstract idea into a practical application the claims could still be eligible if they recite additional elements that amount to an inventive concept (“significantly more” than the judicial exception).  MPEP 2106.05; 2019 PEG, step 2B.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the sparse additional elements of the claim are mere props supporting instructions to implement an abstract idea or other exception on a computer. MPEP 2106.05(f).  The claims invoke computers or other machinery merely as tools to perform an abstract process.  Simply adding a general purpose computer or computer components after the fact to an abstract idea does not provide significantly more.  Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 2015 U.S. App. LEXIS 9721, 115 U.S.P.Q.2D (BNA) 1090 (Fed. Cir. 2015) (“relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible.”); MPEP 2106.05(f)(2). The elements are recited at a high level of generality, merely implement abstract ideas using generic computers, and fail to present a technical solution to a technical problem created by the use of the surrounding technology.  Limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself.  See Ret. Capital Access Mgmt. Co. v. U.S. Bancorp, 611 Fed. Appx. 1007, 2015 U.S. App. LEXIS 14351 (Fed. Cir. 2015) (“It may be very clever; it may be very useful in a commercial context, but they are still abstract ideas,” said Circuit Judge Alan Lourie.).  MPEP 2106.05(h).
No technical problem is indicated and the claims are not directed to a technical solution to such a problem.  The method claimed is a nontechnical series of steps taken to practice an entrepreneurial activity. This conclusion is supported by applicant's disclosure, which elaborates upon the performance of the presently claimed method at length by describing the certain methods of organizing human activity in great detail while only incidentally or tangentially explaining the preexisting (prior art) computer equipment, without identifying any technical problem that arises within said equipment and without offering a technical solution to any such problem.  It ultimately only describes the abstract idea while indicating the intention to “apply it.”  The claimed subject matter merely takes advantage of an opportunity created by computers to use them as a tool for implementing a business plan, rather than solving a problem created by the computers.  An equivalent business plan could be implemented without a computer (though it might be more cumbersome), and in any case merely confining the abstract idea to a particular field is insufficient to render it eligible subject matter.  The claimed invention is patent ineligible because the innovative aspect (if there is one) is an entrepreneurial rather than a technological one.  Bilski v. Kappos, 130 S. Ct. 3218, 3245; 177 L. Ed. 2d 792, 822; 2010 U.S. LEXIS 5521, 73; 95 U.S.P.Q.20 (BNA) 1001 (2010) (citing Merges, Property Rights for Business Concepts and Patent System Reform, 14 Berkeley Tech. L. J. 577, 585 (1999)); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709 (Fed. Cir. Nov. 14, 2014) (“A rule holding that claims are impermissibly abstract if they are directed to an entrepreneurial objective, such as methods for increasing revenue, minimizing economic risk, or structuring commercial transactions, rather than a technological one, would comport with the guidance provided in both Alice and Bilski.” Mayer, J, concurring).
Finally, dependent claims 3-4 and 6-20 do not add "significantly more" to establish eligibility because they merely recite additional abstract ideas that further describe the manipulation and identification of data used in implementing the abstract idea.  A more detailed abstract idea is still abstract.  PricePlay.com, Inc. v. AOL Adver., Inc., 627 Fed. Appx. 925, 2016 U.S. App. LEXIS 611, 2016 WL 80002 (Fed. Cir. Jan. 7, 2016) (in addressing a bundle of abstract ideas stacked together during oral argument, U.S. Circuit Judge Kimberly Moore said, "All of these ideas are abstract…. It’s like you want a patent because you combined two abstract ideas and say two is better than one.").
All of the above leads to the conclusion that additional claim elements do not provide meaningful limitations to transform the claimed subject matter into significantly more than an abstract idea.  MPEP 2106.05; 2019 PEG, step 2B.  As a result the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter because they recite an abstract idea without being directed to a practical application, and they do not amount to significantly more than the abstract idea.  MPEP 2106.05; 2019 PEG, supra.
The preceding analysis applies to all statutory categories of invention.  Accordingly, claims 2-21 are rejected as ineligible for patenting under 35 USC 101 based upon the same analysis.

Potentially Allowable Subject Matter
Claims 2-21 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and under 35 USC 101, set forth in this Office action.
The following is a statement of reasons for the indication of subject matter that is allowable over the prior art.
The independent claims recite a process, apparatus, and manufacture comprising inter alia:
“determine an art allotment value for a first participant based at least in part on a first quantity of ownership units associated with the first participant, the first quantity of ownership units being ownership units in a pool comprising a plurality of works of art, the plurality of works of art comprising at least one first work of art and a second work of art; receive rating … information about at least one category for each of the plurality of works of art … comprising at least one first rating …for the at least one first work of art and a second rating … for the second work of art, … comprising at least one of a genre …, historical time period, style … artist, …medium… color scheme… and… field…; receive… a value of the … first work of art; determine a current value of the second work of art based on the first rating, the second rating, and the received value; receive from, … a first participant a request to receive the second work of art at a first geographic location designated by the first participant; … determine whether to fulfill the request based …on the art allotment value of the first participant and the determined current value of the second work of art, in which the act of determining whether to fulfill the request comprises determining to fulfill the request; responsive to a determination to fulfill the request, cause the second work of art to be delivered to the first geographic location …; … convey a command … representing instructions to (a) request that the delivery agent physically acquire the at least one second work of art from a currently possessing party and (b) request that the delivery agent deliver the at least second work of art to the first geographic location … at a time when the first participant and the second participant each own shares of the legal ownership entity in which the plurality of portfolios of art comprising the at least one second work of art are pooled; process validation of the at least second work of art in real-time against information provided by a source of rating information …; responsive to … lack of validation, then (a) notify an owner …about the lack of validation, and (b) route information related to the lack of validation to an art asset intermediary for verification; and responsive to … validation, then (a) request that the owner … provide payment to activate membership with an art exchange, … forward asset information to an account associated with the owner … to a database for storage, and … send, … ownership and/or membership confirmation information to the owner …, and (d) enroll the owner the at least second work of art as a participant in an asset exchange for exchange of the at least second work of art.”  Claim 5.

This application is a continuation of application 13770087, abandoned following a decision by the Patent Trial and Appeal Board (PTAB).  That decision was not based on prior art.  The present application includes all substantive limitations previously recited in the parent application and also includes several significant additional limitations, specifically all limitations following “responsive to a determination to fulfill the request, cause the second work of art to be delivered to the first geographic location,” underlined above.
The most closely applicable prior art was previously introduced during prosecution of the parent application.  The final rejection in that application was mailed December 8, 2017, and relied upon Saigh et al. (US Pub. No. 2008/0120216 A1) in view of Chan et al. (US Pub. No. 2002/0073015 A1).  These references are each clearly distinguished by the above noted limitations.  Saigh teaches securitization of art works to create financial fungibility of the assets but does not describe at least the above recited limitations directed to delivery of the art work.  Chan describes limitations related to the geographic location of assets but this is in the context of time shares in resort communities.  This is not reasonably combinable at least with the geographic location of works of art for pick up and delivery and therefore Chan cannot be reasonably considered to provide at least the delivery elements missing from Saigh.  Neither Saigh nor Chan therefore disclose, anticipate or fairly and reasonably render obvious the above noted limitations, alone or in combination with each other or other prior art known to the examiner.
The other most closely applicable patent references are Galai et al. (Pub. No. US 2005/0197943 A1) and KLEINBAUM et al. (International Publication Number WO 2008/079196 A1).  Galai teaches appraisal and contribution to a pooled portfolio of individual pieces of art and other commodities.  A financial instrument in the form of shares in a fund is given in exchange.  Galai does not disclose at least any limitations related to delivery of physical assets to a particular location and therefore does not anticipate nor does it fairly and reasonably render obvious the presently noted limitations.
KLEINBAUM teaches collateralization of art and creation of an investment fund using artworks as a hedge fund for risk mitigation and for collateral to be used by dealers, etc..  KLEINBAUM describes the physical possession of property subject to the fund, but does not disclose, anticipate, nor fairly and reasonably render obvious at least the previously noted limitations related to delivery of assets in combination with the securitization of artwork to create an asset fund.
Saigh (Patent No. US 8,015,069 B2) is identified as the now patented version of Saigh et al. (US Pub. No. 2008/0120216 A1), the prior art application publication discussed above.
In light of the above and examiner’s overall review of the prior art it is examiner’s conclusion that the body of prior art currently known to the examiner does not alone or in combination disclose, anticipate, or otherwise fairly and reasonably render obvious the above noted features of the present method.  It should be noted that this conclusion is based on the presence of all claimed features as they operate in conjunction rather than solely on any one feature or isolated group of features.
The most relevant applicable and nonduplicative prior art having been thus introduced, addressed, and distinguished, it is examiner’s position that together with the above the record is clear with regard to the reasons for allowability of the claimed invention over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM LEVINE whose telephone number is (571)272-8122. The examiner can normally be reached Monday - Thursday 9am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571.272.6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM L LEVINE/Primary Examiner, Art Unit 3625                                                                                                                                                                                                        September 22, 2022